■   ..   .
/0

V




              jyd           A<>k
            Copy       o^                      tCcxss &■>( X\'t   .rv




                                          ^




                                   OP         ?. Q. S




                                   5s4?




                   .    V   ,




     C/t_
              vA



              '?~i
              A




                        1/1

                   Ni


 t~ ir\ 0               n

          C
                        I
>?        O


      0
 CA
 C